Response to Arguments
Applicant’s arguments, see Remarks pg. 12 filed 11/9/2021, with respect to the status of the claims is hereby acknowledged. Claims 1, 2, 4 and 7-21 are pending with claims 22 and 23 being added. 
Applicant’s arguments, see Remarks pg. 12-13 filed 11/9/2021, regarding the rejection of claims 1, 2, 4, 7-17, and 20-23 under 35 U.S.C. 103 have been fully considered. Whereas the applicant’s arguments regarding the deficiencies of Gupta, Liu, Briere, Paila, and Klarfeld are directed to the newly amended limitations, the examiner notes that the amended limitations comprise a substantive changes. Therefore, the examiner will cite new findings of fact in prior art references to address the newly amended limitations that dovetail with the teachings of newly found prior art to render the newly amended limitations obvious. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Binita et al. US 20110202966 A1 (hereafter Gupta) and in further view of Liu; Weilong et al. US 20080134250 A1 (Liu) and in further view of Briere, Daniel D. US 20020103737 A1 (hereafter Briere) and in further view of Paila; Toni Juhani et al. US 20100287461 A1 (hereafter Paila) and in further view of Klarfeld, Kenneth A. et al. US 20030067554 A1 (hereafter Klarfeld) and in further view of Igarashi; Tatsuya US 20090235317 A1 (hereafter Igarashi) and in further view of Kitazato, Naohisa PG Pub 20190200095A1 (hereafter Kitazato). 
Regarding claim 1, “receiver comprising: a storage device configured to store at least one signaling template and circuitry configured to: receive, via bi-directional communication having a first physical layer, the at least one signaling template; receive, via broadcast communication having a second physical layer different from the first physical layer, an XSLT (extensible markup language stylesheet language transformation) document described using an XSLT language, the XSLT document  including a signaling instance identifier, a template identifier, and a difference content, the signaling instance identifier identifying a signaling instance that is generated by a data server, the template identifier identifying a signaling template among the at least one signaling template as a source XML (extensible markup language) document, and the difference content including a difference between the signaling instance identified by the signaling instance identifier and the identified signaling template wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template” Gupta teaches (Fig. 2, 8, and 40 and para 53-56, 113 – receivers and devices for downloading and updating signaling messages and templates comprising circuitry ; para 85 and Fig. 1a disclosing transmitter 2; Fig. 20a-20b and para 28 receiving and storing an updated interactivity event template; Fig. 19 and para 27 event templates for reception and update of a broadcast network; para 164 template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content.  With respect to the amended limitations of bi-directional and uni-directional, the terms bi-directional and uni-directional is being interpreted as a two way communication when using the term “bi-directional.” The prior art of record to Gupta first teaches a receiver communicates with the application manager to receive templates (para 222-223)(see also para 56 wherein the receiver using bidirectional communication to identify required templates) and then the receiver will be provided with required templates or updates to the data without additional requests which corresponds to a unidirectional transmission of data (see Gupta para 160, 166, 192, 198 – templates and XML scripts may be updated over-the-air). The examiner herein incorporates the examiner’s arguments discussed in Office Action dated 9/4/2020 and again emphasizes the teachings of Gupta with updated and the data to be displayed within the template is transmitted in an event signaling message (i.e., By specifying the banner template ID and including ASCII text data, an interactivity event signaling message comprising a small amount of data can generate a stylized text banner display). Gupta recognizes the benefit of not transmitting the entire template and data to be displayed in the template in order to reduce the amount of data that must be transmitted at the time that the interactivity event signaling message is broadcast.) With respect to “signaling instance identifier” as claimed, Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). With respect to the term “updating” disclosed by Gupta, a person of ordinary skill in the art would have understood that the dictionary definition of “update” comprises “to bring up to date as by adding new information or making corrections.” More importantly, the examiner will reference prior art made of record but not relied upon which disclose the term updating comprises addition, and modification, and deletion. [Examiner’s Note: See for example, Addington, Timothy H. US 20020199200 A1 made of record but not relied upon disclosing updating comprises adding content, deletion of content, and modified content (paragraph 51, 105, 167).] See also Gupta para 191 teaching message schema enable updates with message identifiers indicating the action that will be performed with particular data fields.  Gupta does not explicitly disclose the physical layer of each bidirectional communication. 
More importantly, with respect to wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template”, Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band transmission with a combination of uniform resource identifier and a version of the identified signaling template. 
Wherein Gupta teaches that templates are downloaded or updated, Gupta further teaches an embodiment wherein only data elements are transmitted to the receiver device in order for templates to be updated (see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; see also para 81 disclosing servers for transmitting templates, applications, and updates to templates and applications.) More importantly, Gupta teaches that the server may retrieve from the resource manager or resource memory any template specified in the event signaling message only transmits the differences of templates and software assets (para 151 discloses an alternative to transmitting the entire template and only difference information 
	Regarding “generate a destination XML document as a reconstructed signaling instance corresponding to the signaling instance by performing an XML data conversion process using the XSLT document and the identified signaling template, the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier; and receive and reproduce a content based on the reconstructed signaling instance, wherein the XSLT document is carried by Low Layer Signaling (LLS) for delivering low layer settings to be applied to reception of the content, or Service Channel Signaling (SCS) for delivering signaling data required for the reception or reproduction of the content.” Gupta teaches all the elements except using the XSLT document and the reconstructed signaling instance including the signaling instance identifier and being identifiable by the signaling instance identifier as claimed. For example, Gupta teaches templates may be structured using any known data structure including XML scripts (para 199-200). Additionally, Gupta Fig. 20a and para 56 receives updated templates corresponds to difference information for templates used to reduce data and data required in a particular signaling message; see also para 153- comprising units 802, 806, 810, 812 for communicating data including receiving data relating to updates received by the receiver; see above paragraphs and 164 – for receiving template data from received application package or recalling template information from memory if the data is not included in the application package; see also see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to wherein the XSLT document is carried by Low Layer Signaling (LLS) for delivering low layer settings to be applied to reception of the content, or Service Channel Signaling (SCS) for delivering signaling data required for the reception or reproduction of the content.
	In an analogous art, with respect to the XML document reconstruction as claimed which is not literally described by Gupta, Liu teaches transformation of XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file.  Liu and Gupta are silent with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the singling instance identifier” and do not explicitly disclose the physical layer of each bidirectional communication. 
; See Liu; Weilong et al. teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

The motivation to combine Gupta, Liu and Paila is further evidence in Briere, teaching an invention for receive template updates comprising an identifier which allows the receiving device to identify the type of updating (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). Whereas Briere teaches XSL, Briere does not specifically reference XSLT. 
In an analogous art, with respect to “the reconstructed signaling instance including the signaling instance identifier and being identifiable by the singling instance identifier”, Paila Fig. 6 and para 49 disclose transformation of XML data including elements and attributes into XSLT in elements 601 and 603; see also para 0039-0040 referencing the xml version being transformed. As such, a person of ordinary skill in the art would have understood that the XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout by version identifiers which can be transformed from XML to XSLT comprising elements and attributes. Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta regarding wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.  Paila does not explicitly disclose the physical layer of each bidirectional communication. 
The prior art recognizes a motivation to modify Gupta, Liu, Briere, and Paila wherein the prior art teaches automatically providing updates for templates used for displaying service guide data wherein the updates comprise the changes in data and not the entire signaling data (see Klarfeld para 182). 
With respect to the deficiency of the prior art regarding disclose the physical layer of each bidirectional communication separately, the prior art recognizes that para 108-112 the network 
With respect to wherein the XSLT document is carried by Low Layer Signaling (LLS) for delivering low layer settings to be applied to reception of the content, or Service Channel Signaling (SCS) for delivering signaling data required for the reception or reproduction of the content, in an analogous art, Kitazato discloses the deficiency of the prior art above. See Kitazato 141, 152, 162, 255 – control signal LLS or SCS to provide control signal processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta’s receiver comprising components for storing signaling templates and receiving only the updates, to said stored templates, that have been determined by a remote server before transmitting only the updated information, comprising IESM identifiers comprising instance identifier generated by the transmitting server, to a receiver for displaying content according to the updated templates using XML files because a person of ordinary skill in the art would have reasonably inferred that based on Liu’s teachings XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file (i.e., the XML file is converted into a format identifiable by a browser; for example, the XML file is converted into an HTML file; XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode) because the combination of known elements is likely to be obvious for transmitting updated content to a plurality of different devices It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Liu by further incorporating known elements of Briere’s invention for receiving template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying because the prior art recognizes the use of data set and supporting application objects using XML/XSL presentation type and the use of features relating to XML/XSL would facilitate the transmission of template data into a proper format for broadcast network because in order for the transmission of data to be used by a receiver using temples wherein updates comprise only the differences that the template will utilize for reproducing content based on the updated templates enable the receiver to reproduce content to be displayed at the user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, and Briere by further incorporating known elements of Paila’s invention for  receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML because using XML data to configure the presentation of content at a receiver device in relation to XSLT documents for transforming received data into user viewable presentation in order to configure an electronic service guide content using a conversion process recognized to be efficient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, Briere and Paila by further incorporating known elements of Klarfeld’s for transmitting only updates to the template information in order to reduce the amount of data transmitted to the receiving device and conserve bandwidth for transmissions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, Briere and Paila and Klarfeld’s invention  by further incorporating known elements of Igarashi’s invention for utilizing a separate physical layer for each communication channel because the components are typical elements of a device comprising an interface for transmitting and receiving data. Gupta, Liu, Briere and Paila and Klarfeld, and Igarashi’s by 
Regarding claim 2, “wherein the difference content further includes application mode information in association with the difference and indicating a process selected from a group including addition, modification, and deletion by which the difference is to be applied to the identified signaling template, and the circuitry is configured to perform the XML data conversion process according to the application mode information included in the XSLT document” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Gupta, Liu, Briere, Paila, Igarashi and Klarfeld render obvious performing an XML data conversion using XSLT document as claimed wherein Gupta further teaches para 164-166 teaches template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content and the use of a particular application; para 166, 191-192 teaches event signaling messages indicate whether data is modified, updated, or terminated corresponds to an application mode based on the broadest reasonable interpretation of "mode" and its dictionary definition. [Note: see also prior art made of record but not relied upon disclosing use of “mode” when updating templates relating to program guide data Wei; Zhigang US 20090260039 A1; LEE; Jong Kerl et al. US 20090013352 A1]. 
In an analogous art, with respect to the term “mode” as discussed above not literally used in Gupta, (Liu; Weilong et al. US 20080134250 A1) teaches:
[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

As such, a person of ordinary skill in the art would have understood that the XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode.
Whereas Liu teaches an application mode, Liu does not reference the application mode with respect to indicating a process selected from group including addition, modification, and deletion by which the difference is applied to the identified signaling template. However, in an analogous art, Briere teaches an invention for receive template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). Whereas Briere teaches XSL, Briere does not specifically reference XSLT. Based on the teachings of Gupta, Liu, and Briere a person of ordinary skill in the art would reasonably infer that the updates discussed in Gupta, comprise only transmitting the differences for templates when in view of the combined teachings. 
Regarding claim 4, “the signaling instance identifier including a combination of a URI of the signaling instance and a version of the signaling instance” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Gupta, Liu, Briere, Paila, Klarfeld and Igarashi render obvious performing an XML data conversion using XSLT document as claimed and wherein  the combined teachings of the prior art teaches that in order to update the template information, then data is provide for obtaining the information such that the difference information can be sent as to be added, replaced or modified, or terminated in the template in order for displaying a particular content or 
More importantly, with respect to the signaling instance identifier includes a combination of a URI of the signaling instance, as discussed in claim 1 , Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). See also Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band 
Additionally, as discussed in the rejection of claim 1, Paila also teaches receiving an XSLT document using XSLT language identifying a template among the at least one template as a source XML (Fig. 5 element 509, 511, 513, 515, 517, 519; Fig. 6 element 603 receiving element 601 for XSLT transformation; Table 1 page 4 disclosing XSLT transformation that uses received information comprising applying templates related to service guides). More importantly, Paila dovetails with the teachings of Gupta regarding wherein the template identifier includes a combination of a uniform resource identifier (URI) of the identified signaling template and a version of the identified signaling template. For example, Paila para 40-44 and Table 1 teaches document function takes uniform resource identifier as input defining the file to use as the source.

Regarding claim 7, “wherein the signaling instance includes access information of an AV segment as data to be received and reproduced by the receiver” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 discussing the rejection of signaling template; for the deficiency with respect to information of an AV segment see Gupta para 80, 94, 151, 235, 240 asset URLs utilized for presenting media content and interpreted as comprising AV.
Regarding claim 8, “wherein the difference information is data to be transmitted according to a file delivery over uni-directional transport (FLUTE) protocol as a communication protocol, or according to a FLUTE+ protocol as an expanded protocol of the FLUTE protocol, and the circuitry is configured to extract the difference information from transmitted data according to the FLUTE protocol or the FLUTE+ protocol” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4, 7 discussing the rejection of difference information wherein Paila further teaches the deficiency regarding FLUTE (para 40 and 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, Briere, and Klarfeld for storing signaling templates and 
Regarding claims 9-12, the transmitter claims are grouped and rejected with the receiver claims 1-2, 4, 7 because the elements of the transceiver are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the transceiver are disclosed in conjunction with associated transceivers for transmitting content to receivers (e.g., see Gupta para 0085 and 0097 -  disclosing broadcast transmitters) and the elements of the transceiver are obvious, in view of the teachings of the prior art’s receiver/transceiver combination, to one of ordinary skilled in the art.
 Regarding the method claims 13-15, and 20 are grouped and rejected with the receiver and transmitter claims 1-2, 4, 7-12 because the elements of the receiver and transmitter are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the receiver/transmitter are easily converted into steps of a method by one skilled in the art.
Regarding claim 16, is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Gupta, Liu, Briere, Paila, Klarfeld and Igarashi render obvious performing an XML data conversion using XSLT document as claimed wherein Gupta further teaches para 164-166 teaches template information is obtained from received data for activating an application comprising sending the application executables and assets for rendering content with a player, web kit or native script for to use for presentation and corresponds to signaling data required for reception and reproduction of a content and the use of a particular application; para 166, 191-192 teaches event signaling messages indicate whether data is modified, updated, or terminated corresponds to an application mode based on the broadest reasonable interpretation of "mode" and its dictionary definition. 

[0040] The static data, dynamic data item and data display mode of the EPG interface may be defined in advance by a specific language according to an operator's requirement or an end user's requirement to form the EPG template. The EPG template needs the specific language to describe. In one preferred embodiment of the invention, the XSLT (eXtensible Stylesheet Language Transformation) of Industrial Standard is used to define the EPG template, and the XML is used to describe the dynamic data. The XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode. The XSLT is a language for converting the XML (eXtensible Markup Language), which is used to convert an XML file into another XML file or another type of file. In other words, the XML file is converted into a format identifiable by a browser. For example, the XML file is converted into an HTML file.

As such, a person of ordinary skill in the art would have understood that the XSLT is the most important part in the XSL (eXtensible Stylesheet Language) standard, which may conveniently define the data display layout and data display mode.
Whereas Liu teaches an application mode, Liu does not reference the application mode with respect to indicating a process selected from group including addition, modification, and deletion by which the difference is applied to the identified signaling template. However, in an analogous art, Briere teaches an invention for receive template updates comprising an identifier which allows the receiving device to identify the type of updating, adding, deleting, modifying (para 1070-1088; see also para 114, 142, 811-836 – template based design allows dynamic generation of web output based on the data set and supporting application objects using XML/XSL presentation type). Whereas Briere teaches XSL, Briere does not specifically reference XSLT.
Based on the teachings of Gupta, Liu, and Briere a person of ordinary skill in the art would reasonably infer that the updates discussed in Gupta, comprise only transmitting the differences for templates when in view of the combined teachings 
Regarding claim 17, “wherein the signaling instance identifier includes a combination of a URI of the signaling instance and a version of the signaling instance” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Gupta, Liu, Briere, Paila, Klarfeld and Igarashi render obvious performing an XML data conversion using XSLT document as claimed and wherein  the combined teachings of the prior art teaches that in order to update the template information, then data is provide for obtaining the information such that the difference information can be sent as to be added, replaced or modified, or terminated in the template in order for displaying a particular content or event (e.g., Gupta para 27 and para 205-206 template is specified in the signaling message; see also see para 199-208 the interactivity events manager may retrieve from the resource manager or resource memory any template specified in the event signaling message. In step 1806, an interactivity application may insert data elements received in the interactivity event signaling message into the retrieved template to generate display elements for rendering; See also Paila as discussed in claim 1).
More importantly, with respect to the signaling instance identifier includes a combination of a URI of the signaling instance, as discussed in claim 1 , Gupta paragraphs 181 and 191-192 disclose an event identifier and an event version number 723 are part of an interactivity event signaling message (IESM). Furthermore, Gupta teaches that interactivity server 5 may be used to generate interactivity event signaling messages (IESM) (Gupta para 0099, 0054-0056- interactivity elements comprising event templates identifiers out of band from IESM over file delivery streams; para 186 – interactivity event signaling message includes a template identifier and resources information). See also Gupta para 199-201 template identifiers for referring to particular template for updating; Gupta para 206, claim 61, and Fig. 19 disclose transmitting template version in relation to template update metadata.  Gupta further teaches para 188-191 teaches resources and templates may be broadcast either in-band as part of an interactivity event signaling message or out-of-band in a file delivery data flow in advance of the interactivity event delivery. Broadcasting event application data, resources and templates out-of-band can save on the bandwidth required to implement interactivity events. As discussed above, to enable out of band delivery of interactivity event application data, resources and templates, the interactivity event signaling data schema carries identifiers for these resources, assets and templates. If the application data is delivered out-of-band, the application data resource attribute ID 874 identifies the identifier of the file resource carrying the associated application data. Of significant value is Gupta’s teaching of resource information transmitted with URL and URI information in Fig. 27 element 2722, 2724, 2726. As such, a person of ordinary skill in the art would understand that template data transmitted in Gupta comprises out-of-band transmission with a combination of uniform resource identifier and a version of the identified signaling template.
14.	Regarding claim 21, “wherein the uni-directional communication corresponds to a broadcast signal in compliant with a television broadcast standard” is further rejected on obvious grounds as discussed in the  rejection of claim 1 wherein Gupta teaches the deficiency and wherein the terms bi-directional and uni-directional is being interpreted as a two way communication when using the term “bi-directional.” The prior art of record to Gupta first teaches a receiver communicates with the application manager to receive templates (para 222-223)(see also para 56 wherein the receiver using bidirectional communication to identify required templates and the data is updated over the air via the broadcast communication system which would be understood by a person of ordinary skill in the art to correspond to a television broadcast standard when the application templates are utilized for viewing television broadcast content as the content is encoded for broadcast as discussed in Gupta para 0076) and then the receiver will be provided with required templates or updates to the data without additional requests which corresponds to a unidirectional transmission of data (see Gupta para 160, 166, 192, 198 – templates and XML scripts may be updated over-the-air). The examiner herein incorporates the examiner’s arguments discussed in Office Action dated 9/4/2020 and again emphasizes the teachings of Gupta with respect to “update” (e.g., Gupta teaches that the templates have been previously transmitted and then updated and the data to be displayed within the template is transmitted in an event signaling message (i.e., By specifying the banner template ID and including ASCII text data, an interactivity event signaling message comprising a small amount of data can generate a stylized text banner display). Gupta recognizes the benefit of not transmitting the entire template and data to be displayed in the template in order to reduce the amount of data that must be transmitted at the time that the interactivity event signaling message is broadcast.)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (of record) in further view of Liu (of record) and in further view of Briere (of record) and in further view of Paila (of record) and in further view of Klarfeld (of record) and in further view of Igarashi; Tatsuya US 20090235317 A1 (hereafter Igarashi) and in further view of Kitazato, Naohisa PG Pub 20190200095A1 (hereafter Kitazato) and in further view of NIXON; MARK et al. US 20110239109 A1 (hereafter Nixon). 
Regarding claims 18 and 19 “wherein the circuitry is configured to receive the XSLT document that is transmitted using data compression” with respect to the combined teachings of Gupta, Liu, Briere, Paila, and Igarashi and Klarfeld and Kitazato, only Briere teaches using compression of data (para 804 and 1069) but does not disclose the elements of claims 18-19 as claimed. In an analogous art, Nixon teaches converting a compressed file into a format such as XML and/or XSLT with respect to template data (para 74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta, Liu, Briere, Paila, Klarfeld, and Igarashi, and Kitazato by further incorporating known elements of Nixon’s invention for transmitting template data comprising compression data into XML and/or XSLT data in order to reduce the amount of data transmitted to the receiving device and conserve bandwidth for transmissions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421